Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Dante Rice petitions for a writ of mandamus, seeking immediate release from imprisonment after the district court vacated Rice’s sentence upon his 28 U.S.C. § 2255 (2012) motion. Our review of the district court’s docket reveals that *189the district court held a resentencing hearing and Rice was released. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.